                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:05-CR-00260-RJC
USA                                               )
                                                  )
   v.                                             )                 ORDER
                                                  )
SUDAMA LEROY GIBBONS                              )
                                                  )

        THIS MATTER is before the Court on the government’s Motion to Hold in Abeyance,

(Doc. No. 51), to which the defendant does not object.

        The United States Court of Appeals for the Fourth Circuit remanded this case for ruling

on the merits of the defendant’s motion for reconsideration. (Doc. No. 49: Order). On August

30, 2019, this Court ordered the government to respond to the defendant’s motion on or before

September 19, 2019. (Doc. No. 50). Instead of filing a response, the government filed the instant

motion stating another case pending before the Fourth Circuit presents the same issues. (Doc.

No. 51: Motion at 1-2). The issues in this case are broader than the ones in the case on appeal;

therefore, the Court finds this matter should proceed.

        IT IS, THEREFORE, ORDERED that the government’s motion, (Doc. No. 51), is

DENIED.

        IT IS FURTHER ORDERED that, since the government’s response is past due, it shall

file a response within ten (10) days of the entry of this Order.

        The Clerk is directed to certify copies of this Order the defendant, defendant’s counsel,

the United States Attorney, and the Clerk of the United States Court of Appeals for the Fourth

Circuit.

           Signed: September 24, 2019
